     Case 3:15-cv-00180-JAH-WVG Document 257 Filed 06/05/20 PageID.3943 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     KAREN OCAMPO, as the personal                      Case No.: 15-CV-180-JAH-WVG
       representative of SALOMON
12
       RODRIGUEZ,
13                                       Plaintiff,       ORDER ON PLAINTIFF’S EX
                                                          PARTE MOTION TO APPROVE
14     v.                                                 DISTRIBUTION OF MINOR’S
15                                                        SETTLEMENT FUNDS
       UNITED STATES OF AMERICA; and
16     NATIONAL STEEL AND
       SHIPBUILDING COMPANY,
17
                                      Defendants.
18
19
20           On June 4, 2020, Plaintiff filed an Ex Parte Motion to Approve Distribution of

21    Minor’s Settlement Funds (“Motion”). (Doc. No. 254.) On June 5, 2020 Defendant

22    National Steel and Shipbuilding Company (“NASSCO”) filed its Opposition to Plaintiff’s

23    Motion. (Doc. No. 256.) Having reviewed and considered the Parties’ submissions, the

24    Court hereby DENIES Plaintiff’s Motion without prejudice. The Court finds salient that

25    neither party has provided notice of settlement to the presiding probate court judge. Such

26    lack of notice is at odds with Plaintiff’s counsel’s representations during the September 18,

27    2019 confidential settlement proceedings before Judge Houston that the probate court

28    judge ordered counsel to provide such notice before any distribution was to occur.
                                                      1
                                                                               15-CV-180-JAH-WVG
     Case 3:15-cv-00180-JAH-WVG Document 257 Filed 06/05/20 PageID.3944 Page 2 of 2



 1    Accordingly, the Court hereby ORDERS counsel to jointly notify the probate court judge
 2    and guardian ad litem of the Parties’ notice and proposed distribution of the minor’s
 3    settlement funds no later than Friday, June 12, 2020. Within two (2) business days of the
 4    probate court judge’s order approving the Parties’ settlement and proposed distribution, the
 5    Parties shall jointly contact this Court’s Chambers to coordinate further proceedings in this
 6    matter.
 7          IT IS SO ORDERED.
 8    Dated: June 5, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                               15-CV-180-JAH-WVG
